NOTE: This order is n0nprecedentia1.
United States Court of AppeaIs
for the Federal Circuit
SILVINA REYMAN,
Petitioner,
v.
OFFICE OF PERSONNEL MANAGEMENT,
Resp0ndent.
2011-3045
5
Petition for review of the Merit Systems Protection
Board in case no. SF0831090979-l-1.
ON MOTION
ORDER
Silvina Reyman moves for leave to proceed in forma
pauperis and to file his Fed. Cir. R. 15(c) statement con-
cerning discrimination. The court treats Reyman’s sub-
mission as a motion for reconsideration of the February 4,
2011 order dismissing this appeal for failure to pay the
filing fee and for failure to file the Fed. Cir. R. 15(c)
statement concerning discri1ninati0n.
Upon consideration thereof

REYM_AN V. OPM 2
IT ls ORDERED THAT:
(1) The motion for leave to proceed in forma pauperis
is granted
(2) The motion for reconsideration will be granted,
the dismissal order will be Vacated, and the petition will
be reinstated, if Ryman files her brief within 45 days of
the date of filing of this order.
FoR THE CoURT
 9  /s/ Jan Horbaly
Date J an H0rbaly
C1erk
cc: SilVina Rey1nan (Informal Brief Form Enc1osed)
Antonia R. Soares, Esq.
S21 ms c usf um
t.eFEDS:.i':::aa°“
HAY 09 2011
.IANHDii‘BALV
CI.E|l!